              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 JOSHUA YOUNG,                                        No. 4:17-CV-01351

              Plaintiff,                              (Judge Brann)

       v.

 MCDONOUGH MANUFACTURING
 COMPANY,

              Defendant.

                           MEMORANDUM OPINION

                                  NOVEMBER 5, 2019

I.    BACKGROUND

      Plaintiff Joshua Young was working at a Mansfield, Pennsylvania lumber

mill, House Wood Products Company (“House Wood”). He suffered an

unfortunate accident while using a vertical band resaw manufactured by Defendant

McDonough Manufacturing Company (“McDonough”).

      Young is now suing McDonough under theories of negligent design and

manufacturing, strict liability, and breach of warranty. McDonough has moved for

summary judgment. McDonough argues that Pennsylvania’s twelve-year statute of

repose on actions arising from improvements to real property (42 Pa. C.S.A.

§ 5536; the “statute of repose”) shields it from liability.

      McDonough’s motion for summary judgment is now ripe for disposition; for

the reasons that follow, it is denied.
II.         DISCUSSION

            A.   Standard of Review

            I begin my analysis with the standard of review which undergirds summary

judgment. “One of the principal purposes of the summary judgment rule is to

isolate and dispose of factually unsupported claims or defenses, and we think it

should be interpreted in a way that allows it to accomplish this purpose.”1

Summary judgment is appropriate where “the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.”2 “Facts that could alter the outcome are ‘material facts,’ and

disputes are ‘genuine’ if evidence exists from which a rational person could

conclude that the position of the person with the burden of proof on the disputed

issue is correct.”3 “A defendant meets this standard when there is an absence of

evidence that rationally supports the plaintiff’s case.”4 “A plaintiff, on the other

hand, must point to admissible evidence that would be sufficient to show all

elements of a prima facie case under applicable substantive law.”5 When deciding




1
      Celotex Corp. v. Catrett, 477 U.S. 317, 323–24 (1986).
2
      Fed. R. Civ. P. 56(a).
3
      Clark v. Modern Grp. Ltd., 9 F.3d 321, 326 (3d Cir. 1993) (Hutchinson, J.) (citing Anderson
      v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986) and Celotex, 477 U.S. at 322).
4
      Clark, 9 F.3d at 326.
5
      Id.
                                                -2-
whether to grant summary judgment, a court should draw all reasonable inferences

in favor of the non-moving party.6

           “The inquiry involved in a ruling on a motion for summary judgment or for

a directed verdict necessarily implicates the substantive evidentiary standard of

proof that would apply at the trial on the merits.”7 Thus, “if the defendant in a run-

of-the-mill civil case moves for summary judgment or for a directed verdict based

on the lack of proof of a material fact, the judge must ask himself not whether he

thinks the evidence unmistakably favors one side or the other but whether a fair-

minded jury could return a verdict for the plaintiff on the evidence presented.”8

“The mere existence of a scintilla of evidence in support of the plaintiff’s position

will be insufficient; there must be evidence on which the jury could reasonably

find for the plaintiff.”9 “The judge’s inquiry, therefore, unavoidably asks . . .

‘whether there is [evidence] upon which a jury can properly proceed to find a

verdict for the party producing it, upon whom the onus of proof is imposed.’”10

The evidentiary record at trial, by rule, will typically never surpass that which was

compiled during the course of discovery.



6
     Matsushita Elec. Indus. Co. Ltd. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986) (citation
     omitted).
7
     Liberty Lobby, Inc., 477 U.S. at 252.
8
     Id.
9
     Id.
10
     Id. (quoting Schuylkill & Dauphin Imp. Co. v. Munson, 81 U.S. 442, 447 (1871)).
                                               -3-
           “A party seeking summary judgment always bears the initial responsibility

of informing the district court of the basis for its motion, and identifying those

portions of the pleadings, depositions, answers to interrogatories, and admissions

on file, together with the affidavits, if any, which it believes demonstrate the

absence of a genuine issue of material fact.”11 “Regardless of whether the moving

party accompanies its summary judgment motion with affidavits, the motion may,

and should, be granted so long as whatever is before the district court demonstrates

that the standard for the entry of summary judgment, as set forth in Rule 56(c), is

satisfied.”12

           Where the movant properly supports his motion, the nonmoving party, to

avoid summary judgment, must answer by setting forth “genuine factual issues that

properly can be resolved only by a finder of fact because they may reasonably be

resolved in favor of either party.”13 For movants and nonmovants alike, the

assertion “that a fact cannot be or is genuinely disputed” must be supported by:

(i) ”citing to particular parts of materials in the record” that go beyond “mere

allegations”; (ii) ”showing that the materials cited do not establish the absence or




11
     Celotex, 477 U.S. at 323 (internal quotations omitted).
12
     Id.
13
     Liberty Lobby, 477 U.S. at 250.
                                                -4-
presence of a genuine dispute”; or (iii) “showing . . . that an adverse party cannot

produce admissible evidence to support the fact.”14

        “When opposing summary judgment, the non-movant may not rest upon

mere allegations, but rather must ‘identify those facts of record which would

contradict the facts identified by the movant.’”15 Moreover, “if a party fails to

properly support an assertion of fact or fails to properly address another party’s

assertion of fact as required by Rule 56(c), the court may . . . consider the fact

undisputed for purposes of the motion.”16 On a motion for summary judgment,

“the court need consider only the cited materials, but it may consider other

materials in the record.”17

        Finally, “at the summary judgment stage the judge’s function is not himself

to weigh the evidence and determine the truth of the matter but to determine

whether there is a genuine issue for trial.”18 “There is no issue for trial unless

there is sufficient evidence favoring the nonmoving party for a jury to return a




14
     Fed. R. Civ. P. 56(c)(1).
15
     Port Auth. of N.Y. and N.J. v. Affiliated FM Ins. Co., 311 F.3d 226, 233 (3d Cir. 2003) (Weis,
     J.).
16
     Fed. R. Civ. P. 56(e)(2).
17
     Fed. R. Civ. P. 56(c)(3).
18
     Liberty Lobby, 477 U.S. at 249.
                                                -5-
verdict for that party.”19 “If the evidence is merely colorable . . . or is not

significantly probative, summary judgment may be granted.”20

           B.    Undisputed Facts

           With that standard outlining the Court’s framework for review, I now turn to

the undisputed facts of this matter.

                 1.     The Parties

           McDonough is a Wisconsin domestic business corporation that has its

principal place of business at 2320 Melby Street, Eau Claire, WI 54702.21 On

March 16, 2016, Young was 34 years of age and a Pennsylvania resident, residing

at 5486 Main Street, Millerton, PA 16936.22

           McDonough has been and is regularly engaged in the business of designing,

assembling, manufacturing, selling, supplying, and distributing sawmill machinery.

This activity includes, but is not limited to, the vertical band resaw that is the target

of this litigation.23

                 2.     The March 16, 2016 Incident

           On March 16, 2016, Young was using a 54” vertical band resaw

manufactured by McDonough. While using the band resaw, Young suffered an


19
     Id.
20
     Id. at 249-50 (internal citations omitted).
21
     ECF No. 43-4 at ¶ 1.
22
     ECF No. 43-4 at ¶ 2.
23
     ECF No. 43-4 at ¶¶ 7-8.
                                                   -6-
accident that resulted in the traumatic amputation of four fingers of Young’s

dominant left hand and in the functional loss of this hand.24

                3.      The Accident Resaw

        McDonough sold the accident resaw, identified at serial number 54-1275, to

House Wood in 1977.25 The accident resaw weighs over 10,000 pounds and is

over eight feet high, six feet wide, and six feet long.26 It sits on a concrete floor.27

        During discovery, Irwin Gottschall (a House Wood officer), Matt Tietz (a

vice president at McDonough), and Paul Uhlig (an engineer at McDonough) all

provided deposition testimony on the accident resaw and how House Wood

installed it in its facility. Eugene House (the owner of House Wood) also provided

an affidavit on these topics.

                4.      Gottschall’s Deposition Testimony

        Per Gottschall, after the 1977 purchase, the accident resaw was shipped to

House Wood’s plant in Mansfield, Pennsylvania.28 McDonough did not customize




24
     ECF No. 43-4 at ¶ 3. The parties dispute how this accident happened. See ECF No. 43-4 at ¶
     4; ECF No. 46-8 at ¶ 4. But how the accident happened is not material to deciding the issues
     McDonough raises in its motion for summary judgment.
     To make it easier on the reader, the Court refers to this particular band resaw as the “accident
     resaw.” This helps distinguish this particular resaw from other resaws that McDonough
     manufactured.
25
     See ECF No. 46-2; ECF No. 43-4 at ¶¶ 5-6.
26
     ECF No. 43-4 at ¶ 11.
27
     ECF No. 43-4 at ¶ 13.
28
     Gottschall Dep. 17:14-19.
                                                 -7-
the accident resaw in any way to fit House Wood’s particular need. The accident

resaw was a standard band resaw from the McDonough product line.29

        McDonough provided specifications and directions on how House Wood

should install the accident resaw.30 The installation involved House Wood first

laying templates on the concrete floor, in order to cut out a “pit” area underneath

the resaw for the lower half of the accident resaw’s lower wheel. Then House

Wood put bolts in the concrete floor, so that the accident resaw could “sit down on

the bolts.”31 This procedure was the same procedure that House Wood used to

install all the band resaws that it purchased from McDonough.32 It was all per the

specifications that McDonough had provided.33

        McDonough did not contribute to the physical work of House Wood’s

installation of the accident resaw.34 McDonough did not oversee House Wood’s

installation of the accident resaw.35 To Gottschall’s knowledge, McDonough has

not overseen the installation of any of its band resaws into House Wood’s shop.36




29
     Gottschall Dep. 18:15-19.
30
     ECF No. 44-B (“Gottschall Dep.”) 17:24-18:3.
31
     Gottschall Dep. 19:4-13.
32
     Gottschall Dep. 20:23-21:4.
33
     Gottschall Dep. 123:11-124:3.
34
     ECF No. 44-B (“Gottschall Dep.”) 17:20-23.
35
     Gottschall Dep. 18:5-7.
36
     Gottschall Dep. 20:19-22.
                                             -8-
               5.      Tietz’s Deposition Testimony

        Per Tietz, the accident resaw was not a customized model. It was a standard

product that would be sold by McDonough and installed by the customer at the

customer’s site.37 Tietz testified that it was McDonough’s custom to send an

individual to the resaw buyer’s site in order to help the buyer place the machinery

in the correct places, supervise installation, and provide training on how to start up

and operate the machine.38 But Tietz could not cite any documentation saying that

McDonough followed this custom in dealing with the incident resaw and House

Wood’s installation.39

               6.      Uhlig’s Deposition Testimony

        Per Uhlig, McDonough provided House Wood with a “setting plan” that

“gives the overall clearances of the machine and some instructions on how to

prepare the footing for it so you can properly mount it in the mill.” Though this

process was “fairly complex” it also constituted a “standard installation” for a

McDonough band resaw.40 The setting plan was not customized but rather was

“fairly standard” for this type of equipment.41 It was the same engineering

drawings that McDonough would provide to any other customer that was installing


37
     ECF No. 44-C (“Tietz Dep.”) 78:23-79:6.
38
     Tietz Dep. 77:4-78:7.
39
     Tietz Dep. 80:8-13.
40
     ECF No. 44-D (“Uhlig Dep.”) 42:13-24.
41
     Uhlig Dep. 125:12-18.
                                               -9-
the same exact piece of machinery.42 All McDonough 54” band resaws had

“almost identical installations.”43

        Uhlig related that the installation process required House Wood to cut out

the denoted portion of its shop’s concrete floor with a saw and excavate very large

holes in the floor—with the larger hole five feet wide, four feet deep, and thirty

inches long as a minimum.44 Then House Wood needed to pour concrete into the

holes according to the setting plan’s specifications, wait a week for the concrete to

set, and then bring in “a crane or a big heavy lift” to reassemble the machine piece-

by-piece.45 This was “a typical installation that requires a great deal of

earthwork.”46 Installation also required House Wood to set up the accident resaw’s

infrastructure: two large electrical motors, and a ventilation system that allowed

suction to pull exhaust and sawdust through an exhaust pipe and out of the resaw

during its operation. House Wood needed to power and wire the motors, as well as

set up the ventilation system and connect it to the shop’s infrastructure.47

        Uhlig had no knowledge of whether House Wood paid for McDonough to

install the accident resaw, or for just the product itself.48 Uhlig didn’t know if

42
     Uhlig Dep. 164:14-165:9.
43
     Uhlig Dep. 158:3-10.
44
     Uhlig Dep. 158:20-159:3.
45
     Uhlig Dep. 122:18-123:5; 158:20-160:3.
46
     Uhlig Dep. 122:19-21.
47
     Uhlig Dep. 160:13-161:10.
48
     Uhlig Dep. 123:6-20.
                                              - 10 -
anyone from McDonough was involved in the installation of the accident resaw

other than sending House Wood the setting plan.49 He noted that the sales invoice

for the accident resaw made no reference to any installation services being

included in the sale, though that “might have been something that was verbal . . .

between the customers.”50

                7.     House’s Affidavit

        House provided an affidavit saying that when House Wood purchased the

accident resaw in 1977, House had personal contact with Jack Kildahl,

McDonough’s president.51 Kildahl told House the steps that House Wood needed

to follow in installing the accident resaw. Kildahl also told House that House

Wood had to follow the detailed drawings and instructions that McDonough had

provided in order to complete the installation.52

        C.      Analysis

        The parties present two issues. First: whether the accident resaw was an

“improvement” to House Wood’s property. Second: whether McDonough falls

within the class of people that the statute of repose covers.




49
     Uhlig Dep. 123:21-124:8.
50
     Uhlig Dep. 124:15-125:8.
51
     ECF No. 44-E (“House Affidavit”) at ¶ 9. Tietz confirmed who Kildahl was in his
     deposition. Tietz Dep. 119:24-120:2.
52
     House Affidavit at ¶ 9.
                                             - 11 -
        I find that McDonough does not fall within the class of people that the

statute of repose covers. I therefore can deny McDonough’s motion for summary

judgment on this ground alone. The Court will discuss only the second issue and

not the first.

                 1.    Applicable Substantive Law in Diversity Jurisdiction Cases

        The Court here is exercising its diversity jurisdiction.53 As such it must

apply the substantive law of Pennsylvania, the state in which the Court sits. Erie

R.R. v. Tompkins, 304 U.S. 64 (1938). State law includes authoritative

pronouncements from the state’s highest court. Commissioner v. Estate of Bosch,

387 U.S. 456 (1967). If the Court does not have clear guidance from the

Pennsylvania Supreme Court on a substantive legal issue, it then needs to predict

how the Supreme Court would decide the issue. In this analysis, the Court will

rely on persuasive decisions from Pennsylvania’s intermediate appellate courts,

unless it is convinced that the Pennsylvania Supreme Court would decide

otherwise. West v. American Telephone & Tel. Co., 311 U.S. 223, 237 (1940);

McKenna v. Ortho Pharmaceutical Corp., 622 F.3d 657, 660 (3d Cir. 1980).

                 2.    Pennsylvania’s Statute of Repose

        Pennsylvania has codified its twelve-year statute of repose for improvements

to real property at 42 Pa. C.S.A. § 5536. I excerpt the relevant sections below.



53
     See ECF No. 1 at ¶¶ 7-8, 27.
                                          - 12 -
        [A] civil action or proceeding brought against any person lawfully
        performing or furnishing the design, planning, supervision or
        observation of construction, or construction of any improvement to real
        property must be commenced within 12 years after completion of
        construction of such improvement to recover damages for:

        . . . Any deficiency in the design, planning, supervision or observation
        of construction or construction of the improvement[; or]

        Injury to the person . . . arising out of such deficiency.

        The parties don’t dispute that the injury to Young happened over twelve

years after House Wood installed the accident resaw on its property.

                3.    Whether the Statute of Repose Covers McDonough

                      a.   Legal Standards

        In McConnaughey v. Bldg. Components, Inc.,54 a plurality of the

Pennsylvania Supreme Court held that the statute of repose did not protect a

manufacturer that did “nothing more than supply the component products for an

improvement to real property.” “The fact that a manufacturer designs and plans

the component products which later are incorporated into an improvement to real

property is irrelevant under the statute. The Pennsylvania statute of repose was not

intended to apply to manufacturers and suppliers of products, but only to the kinds

of economic actors who perform acts of ‘individual expertise’ akin to those

commonly thought to be performed by builders.”55



54
     637 A.2d 1331 (Pa. 1994).
55
     Id. at 1334.
                                           - 13 -
         In Noll by Noll v. Harrisburg Area YMCA,56 the Pennsylvania Supreme

Court reinforced McConnaughey’s plurality holding, stating that “the proper focus

in interpreting the statute was the activity performed, i.e. whether the party

claiming the protection of the statute was involved in the design, planning,

supervision, construction or observation of the construction of an improvement to

real property.”57 “[T]he focus of the inquiry remains on the activity performed,

particularly whether any ‘individual expertise’ has been supplied.”58

                      b.       Application

         In the matter at hand, the statute of repose doesn’t apply to McDonough,

because McDonough didn’t show a builder’s variety of “individual expertise.” As

I described above, McDonough played no part in House Wood’s actual physical

installation of the accident resaw. It did provide detailed installation plans, to be

sure, and gave House Wood instructions that it needed to follow these plans in

order to correctly install the accident resaw. But this installation process was

totally standard and “off the rack”; McDonough gave it to all its resaw buyers. Put

another way, McDonough did not customize the accident resaw at all to match

House Wood’s individual specifications or to conform to House Wood’s unique




56
     643 A.2d 81 (Pa. 1994).
57
     Id. at 85.
58
     Id. at 86.
                                             - 14 -
property. This, combined with the fact that McDonough did not supervise or help

with the installation, makes it a manufacturer—not a builder.59

III.    CONCLUSION

        For the reasons I stated above, the Court denies McDonough’s motion for

summary judgment.

        An appropriate Order follows.



                                                         BY THE COURT:


                                                         s/ Matthew W. Brann
                                                         Matthew W. Brann
                                                         United States District Judge




59
     See Cintron v. Besser Co., 882 F. Supp. 74, 76 (M.D. Pa. 1995) (citing Noll in holding that a
     manufacturer’s activity “must have been conducted in relation to the real property,” and
     ruling that statute of repose didn’t cover manufacturer that “presented no evidence that it
     undertook any activity in relation to the design of that plant”); McConnaughey v. Bldg.
     Components, Inc., 637 A.2d 1331, 1333-35 (1994) (manufacturer held liable; its product was
     “not manufactured to the order or specification” of plaintiffs); see generally Freezer Storage,
     Inc. v. Armstrong Cork Co., 382 A.2d 715, 719 (Pa. 1978) (upholding constitutionality of
     statute of repose because, among other things, “every building is unique and far more
     complex than any of its component parts”).
     A.M. by & through Forgione v. Landscape Structures, Inc. is inapposite because that
     involved a “customized design” as opposed to a mass-produced product. No. 1:14-CV-1376,
     2017 WL 2215276, at *10-16 (M.D. Pa. May 19, 2017).
                                                - 15 -
